875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rosa Ellen GLOVER, Petitioner-Appellant,v.William D. LEEKE, Attorney General of South Carolina,Respondents-Appellees.
No. 88-7689.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1989.Decided May 3, 1989.

Rosa Ellen Glover, appellant pro se.
Donald John Zelenka, Office of the Attorney General of South Carolina), for appellees.
Before ERVIN, Chief Judge, and WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
Rosa Glover, a South Carolina inmate, appeals from the district court's denial of habeas corpus relief sought under 28 U.S.C. Sec. 2254.  Ms. Glover was charged with murder, testified that she had acted in self-defense, and was convicted of voluntary manslaughter.  She contends here that the self-defense jury instruction used in South Carolina at the time, which required her to prove self-defense by a preponderance of the evidence, is unconstitutional in that it relieved the state of the burden of proving that her actions were "unlawful."    We find this case to be controlled by Wiles v. Roof, 854 F.2d 671 (4th Cir.1988).  Accordingly, we affirm.


2
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


3
AFFIRMED.